Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 & 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Intro to Trochoidal Milling, a June 28, 2017 blog post on harveyperformance.com (hereafter referred to as “Harvey”) 3 in view of Applicant Admitted Prior Art (AAPA) or alternately, AAPA in view of Harvey.
Claim 1 recites a method of manufacturing a component.  Harvey teaches the basics of trochoidal milling, which is a milling method of manufacturing components.  Harvey teaches that this milling method involves moving a circular cutting tool in “a series of circular cuts” in feed direction.  Thus, Harvey teaches the method steps of performing a machining operation by moving a rotating, abrasive grinding tool along a feed direction to remove material…wherein the abrasive grinding tool follows a trochoidal path along the feed direction.  
Harvey does not explicitly teach that this machining technique is performed on a composite material.  But AAPA teaches that it was known to use conventional milling techniques on composite turbine components, such as blades and seals.  See Applicant’s published specification [0003]-[0004].  Thus, the prior art teaches that rotary milling can be predictably used on composite materials.  Trochoidal milling is described by Harvey as a substitute for such milling.  As such, one of ordinary skill would believe it predictable that trochoidal milling could be used it would have been obvious and predictable to use the trochoidal milling technique of Harvey on a composite material, if desired.  
Alternately, it would have been obvious to modify AAPA to use the trochoidal milling technique of Harvey as a substitute for the existing milling technique.
Regarding claim 2, figure 1 of Harvey shows the trochoidal path lies in a plane and the abrasive grinding tool rotes about a rotation axis which is perpendicular to the plane.  Figure 1 of Harvey further shows that the rotation of the…tool is directed such that the surface of the tool in contact with the component rotates toward the most recently cut surface as recited in claim 3.  Regarding claim 4, AAPA also teaches the composite material is a ceramic matrix composite.  See Specification [0003].  
Claim 5 recites that the trochoidal path contains loops having a loop radius that meets the equation r = ((d/.07) –d)*.5, with d being tool diameter. Table 1 of Harvey teaches relationships between a value called the “radial depth of cut” and the diameter (d) of the cutting tool.  As best understood, the radial depth of cut is the radius of the trochoidal loop.  If the diameters from table 1 are inserted into the formula above, they all result in values that lie within the acceptable minimum and maximum radial depths of cut.  Thus, Harvey teaches an overlapping range.  Furthermore, the values lie almost at the center of these ranges, suggesting that the formula of claim 5 is merely the most central value in the known range in the art, which would be obvious as a matter of common sense to use. 
Claim 7 recites forming a slot, which is what Harvey illustrates.  See Harvey Figs. 1 & 2.  Claim 8 recites that the tool diameter must be smaller than 0.7 times the slot width.  Harvey teaches the cutter diameter should be 50-70% of the slot width.  Regarding claim 9, figures 1-2 of Harvey show the remov[al] of an external face of [a] component.  Regarding claim 10, AAPA relates to gas turbine components. See Specification [0003].  Finally, regarding claim 11, paragraph [0003] of the specification further teaches machining seals as one such embodiment.  The machining must be forming a groove because that is what trochoidal milling does.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Intro to Trochoidal Milling, a June 28, 2017 blog post on harveyperformance.com (hereafter referred to as “Harvey”) in view of Applicant Admitted Prior Art (AAPA) or alternately, AAPA in view of Harvey, and further in view of GRZ software blog. How to choose a stepover a November 8, 2019 blog post on grzsoftware.com (hereafter referred to as “GRZ”)4.
Claim 6 recites that the trochoidal path has a step over t that must be smaller than a recited equation.  Harvey does not discuss step over values.  But GRZ explains that all trochoidal paths have a step-over that must be chosen.  GRZ further teaches that such step-overs can be calculated based on a finish required.  GRZ explains that step-over creates a tradeoff between milling time and quality of the final cut.  The smaller the step-over, the higher the quality, but milling time increases.  The recited equations does not recite a lower end.  It merely recites that the step-over should not exceed a value defined by the equation.  Given that GRZ teaches that various step-overs, including very low ones, can be chosen, the step-over is a mere design choice based on the desired finished properties.  There is no criticality to the equation in claim 6.  Applicant’s specification does discuss specific advantages of the upper step-over limit, such as reducing overheating, delamination, chipping, and fiber damage.  But none of these is relevant until the claim requires the specific type of material (claim 4) and the field of endeavor (claim 11).  If claims 4, 6, & 11 were combined, such a combination would overcome this rejection.    


Allowable Subject Matter
Claims 12-18 are allowed.

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered.  The 112 rejection is overcome by the amendments.  The arguments regarding the prior art rejections, however, are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Regarding the rejection of claim 1, applicant argues that the rejection mischaracterizes the admitted prior art.  First, applicant argues that paragraph [0003] does not admit the increased use of composites in turbine blades, merely in turbine engines.  This is incorrect, as the next two sentences mention the use of such composites in “fan blades” and “turbine blades.”  See Specification [0003].  AAPA also mentions turbine seals.  More importantly, this is irrelevant, as the neither the claim, nor Harvey explicitly mention blades.  The AAPA has also been clarified, because neither the claims nor Harvey mention turbine blades, making this specific teaching somewhat irrelevant.  Applicant may also be arguing that paragraph [0004] never explicitly mentions that the machining techniques discussed are applied to such turbine components.  Yet a person of ordinary skill reading paragraph [0004] would infer that the machining being discussed is on the types of components mentioned in the previous paragraph.
Applicant they argues that AAPA teaches that the admission is not that such milling is known, but to the contrary, such milling is difficult.  Applicant concludes that therefore there is no teaching that such techniques can be predictably used.  This is incorrect.  A known difficult-to-execute process is still a known process.  The process is predictably difficult, but predictable none the less.  Predictability does not require that the process work every time, flawlessly.  Merely knowing that a process is possible, some of the time, is enough.  
Applicant also argues that the teaching of “conventional cutting methods may have to apply…” is not an admission, but rather a statement of how the conventional methods need to be changed.  This assertion is contradicted by the next sentence of the specification which lists the already known downsides of these changes.  This shows the changes have already been made, otherwise how could the side effects already be known.  Yet this point is irrelevant, as the core teaching used by AAPA is that the conventional methods, flawed as they were, exited and could 
Turning now to claim 5, applicant argues that the radial depth of cut (RDOC) value in Harvey is not equivalent to the loop radius of claim 5.  Applicant first notes that Harvey never defines the depth of cut, and then states that a hyperlink does define it and shows that it is a different value.  This assertion is wrong.  The hyperlinked text shows that RDOC does not have a single definition.  In a standard slot milling, RDOC is defined as the diameter of the slot, as shown in figure 1.  In a peripheral milling, the RDOC is the depth the tool intrudes into the workpiece, again shown in figure 1.  Neither of these definitions work for a trochoidal cut.  The hyperlinked source also makes mention of the RDOC also being known as “stepover.”  This might suggests RDOC is the stepover value of claim 6.  Yet the milling processes shown in the hyperlinked document have no circular paths.  Thus, this definition cannot be the same as that in trochoidal milling and this term is not being used in the same way.  
The most reasonable explanation for a trochoidal cut is that the RDOC is the variation of the cut from a straight slot cut to the actual enlarged cut.  Using figure 2 of Harvey as a reference point, the Y axis is the movement in the slot direction.  This axis defines the stepover value of claim 6.  The Z direction (out of the page) defines the axial depth of cut, also known as the depth of cut in claim 6.  Meanwhile, the X direction defines the RDOC.  If the cutting tool when straight down the middle, with no looping path, it would define a slot.  As the tool begins to loop, the deviation in the X axis causes the slot to become wider.  This additional cut depth (in the X axis) is equivalent to RDOC in a peripheral milling.  This is what examiner is defining as the RDOC.  The RDOC is therefore the same as the deviation of the cutting tool from the centerline of the slot.  Put another way, the radius of the loop and the radial depth of cut, are the same value.  Hence, the rejection of claim 5. 
Examiner also notes, that claim 6 does not define if the recited depth of cut is a radial depth of cut or an axial depth of cut, and should probably be clarified.  Examiner presumed it was referring to an axial depth of cut, based on the above understanding.  Because the radial depth of cut was already being defined by the loop diameter.  If this is incorrect, the claim should be amended for clarity.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”
        3 As Harvey is a short blog post, without page or line numbers, specific citations will not be provided until referencing a specific figure or table within the post.
        4 As GRZ is a short blog post, without internal page or line numbers, specific citations will not be provided until referencing a specific figure or table within the post.